 
 
IV 
111th CONGRESS
1st Session
H. CON. RES. 161 
IN THE HOUSE OF REPRESENTATIVES 
 
July 8, 2009 
Mr. Lamborn (for himself and Mr. Goodlatte) submitted the following concurrent resolution; which was referred to the Committee on Energy and Commerce
 
CONCURRENT RESOLUTION 
Recognizing and congratulating the City of Colorado Springs, Colorado, as the new official site of the National Emergency Medical Services Memorial Service and the National EMS Memorial honoring emergency medical services personnel who have died in the line of duty. 
 
 
Whereas in 1928 Julian Stanley Wise founded the first volunteer rescue squad in the United States, the Roanoke Life Saving and First Aid Crew, and Virginia has subsequently taken the lead in honoring the thousands of people nationwide who give their time and energy to community rescue squads through the establishment of To The Rescue, a museum located in Roanoke devoted to emergency medical services (EMS) personnel;  
Whereas to further recognize the selfless contributions of emergency medical service (EMS) personnel nationwide, the Virginia Association of Volunteer Rescue Squads, Inc., and the Julian Stanley Wise Foundation, in conjunction with To The Rescue, in 1993 organized the first annual National Emergency Medical Services Memorial Service at Greene Memorial United Methodist Church in Roanoke, Virginia, to honor EMS personnel from across the country who have died in the line of duty;  
Whereas the annual National EMS Memorial Service has captured national attention by annually honoring and remembering EMS personnel who have given their lives in the line of duty;  
Whereas the annual National EMS Memorial Service is devoted to the families, colleagues, and loved ones of those EMS personnel;  
Whereas the singular devotion of EMS personnel to the safety and welfare of their fellow citizens is worthy of the highest praise;  
Whereas the annual National EMS Memorial Service is a fitting reminder of the bravery and sacrifice of EMS personnel nationwide;  
Whereas EMS stands ready 24 hours a day, every day, to assist and serve Americans and visitors to our great Nation with life-saving medical attention and compassionate care;  
Whereas the National EMS Memorial Service Board sought and selected a new city to host the annual National EMS Memorial Service;  
Whereas the city of Colorado Springs, Colorado, was chosen to host the National EMS Memorial, the annual National EMS Memorial Service, and the families of our fallen EMS personnel; and  
Whereas the life of every American will be affected, directly or indirectly, by the uniquely skilled and dedicated efforts of EMS personnel who work bravely and tirelessly to preserve America’s greatest resource—people: Now, therefore, be it  
 
1.Official site of National Memorial ServiceThe Congress recognizes and congratulates the City of Colorado Springs, Colorado, as the new official site of the National Emergency Medical Services Memorial Service and the National EMS Memorial honoring emergency medical services personnel who have died in the line of duty.  
2.Rule of constructionNothing in this resolution shall be construed to place the National Emergency Medical Services Memorial Service under Federal authority or to require any expenditure of Federal funds.  
 
